           Case 1:19-cv-00287-N Document 1 Filed 06/12/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 RAYMUNDO CARBAJAL, JR.,

        Plaintiff,

 v.                                              CIVIL ACTION NO.: 1:19-cv-287

 THE RETREAT AT BON SECOUR
 OWNERS ASSOCIATION, INC., and
 ANDY BAUER,

        Defendants.


                                    NOTICE OF REMOVAL

      COMES NOW Defendant, Andy Bauer, Zoning Official for the City of Gulf

Shores, Alabama, and hereby gives notice of removal of this action from the Circuit

Court of Baldwin County, Alabama to the United States District Court for the Southern

District of Alabama, Southern Division, on the following grounds:

      1.      On or about August 3, 2017, Plaintiff, Raymundo Carbajal, Jr., filed suit in

              the Circuit Court of Baldwin County, Alabama, against Defendants

              German F. Moran and Tammy Swarthout in Civil Action No. 05-CV-2017-

              900876.00, alleging trespass and seeking injunctive relief.

      2.      On or about June 14, 2018, Plaintiff filed his First Amended Complaint

              adding Defendant The Retreat at Bon Secour Owners Association, Inc.

              and Defendant Andy Bauer in his official capacity as Zoning Official for the

              City of Gulf Shores. Plaintiff sought an order declaring the City’s zoning

              prohibition against short-term vacation rentals inapplicable to his property

              in Bon Secour Village and sought to enjoin Bauer from enforcing this

              zoning prohibition.
     Case 1:19-cv-00287-N Document 1 Filed 06/12/19 Page 2 of 3



3.     On or about April 17, 2019, Plaintiff filed a Second Amended Complaint

       that dismissed his trespass claims but added an intentional interference

       with business relationships claim against Defendants Moran and

       Swarthout.

4.     On or about May 28, 2019, Plaintiff filed a Third Amended Complaint.

       Under Count Eight (8), Paragraph Eighty-Two (82), Plaintiff alleges a

       federal question cause-of-action under the Equal Protection Clause of the

       Fourteenth Amendment of the United States Constitution. Plantiff claims

       that the City’s revised zoning ordinance, relating to the prohibition of short-

       term vacation rentals in specific areas of the City, violates the Equal

       Protection Clause of the Fourteenth Amendment because there is no

       rational basis for treating Bon Secour Village differently than similarly

       situated properties in the City of Gulf Shores.

5.     Plaintiff’s Third Amended Complaint constitutes a civil action founded on a

       claim arising out of or under the Constitution, treaties or laws of the United

       States pursuant to 28 U.S.C. §1331.

6.     The allegation made in Plaintiff’s Third Amended Complaint asserting a

       violation of the Equal Protection Clause of the Fourteenth Amendment of

       the United States Constitution confers original jurisdiction on the United

       States District Court pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1441(a).

7.     Plaintiff’s state law claims and his §1331 federal question claim may be

       properly joined under 28 U.S.C. §1441(c)(1) and the entire case removed

       to the United States District Court.



                                      2
           Case 1:19-cv-00287-N Document 1 Filed 06/12/19 Page 3 of 3



      8.     Filed concurrently herewith are copies of all processes, pleadings and

             other orders served upon the Defendants in compliance with 28 U.S.C.

             §1446(a).

                                        Respectfully submitted:

                                        s/Melissa P. Hunter
                                        MELISSA P. HUNTER (PIG003)
                                        mhunter@gallowayllp.com
                                        ANDREW J. RUTENS (RUT009)
                                        arutens@gallowayllp.com
                                        GALLOWAY, WETTERMARK
                                            & RUTENS, LLP
                                        Post Office Box 16629
                                        Mobile, Alabama 36616-0629
                                        PH: (251)476-4493
                                        FX: (251)479-5566
                                        Attorneys for Defendant Andy Bauer

                             CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of June, 2019, I electronically filed the
foregoing with the Clerk of the Court using the AlaFile system, which will send
notification of such filing to the following:

      Allan R. Chason, Esq.
      Joseph D. Thetford, Jr.
      Mr. Julian B. Brackin, Jr.
      Richard E. Davis, Esq.
      Richard E. Davis, Jr., Esq.
      J. Thomas Pilcher, IV, Esq.
      Jeffry N. Gale, Esq.

and I hereby certify that I have mailed by United States Postal Service the document to
the following non-AlaFile participants:

      Tamie Swarthout
      2605 Seringny Street
      Gulf Shores, Alabama 36542

                                        s/Melissa P. Hunter




                                          3
